Citation Nr: 1533063	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease (IHD)/coronary artery disease (CAD), claimed as a result of exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The issues of whether new and material evidence has been submitted to reopen service connection claims for muscle spasms and cramping in the legs and numbness, hearing loss, ringing in the ears and entitlement to service connection for a platelet count problem have been raised by the record (see October 2010 duty to assist letter), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam or to have been exposed to herbicides/Agent Orange in service.

2.  A cardiovascular disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.






CONCLUSION OF LAW

Service connection for a cardiovascular disability is not warranted.  38 U.S.C.A.  §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran asserts that his currently-diagnosed ischemic heart disease is related to in-service exposure to herbicides.  The Veteran stated in his substantive appeal that the ships he was stationed on had many aircraft and watercraft coming from the shores of Vietnam and he had to rearm the crafts as part of his duties as an aviation mechanic and send them back to shore.  He believes this is how he was exposed to Agent Orange.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular-renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied. 38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that 'service in the Republic of Vietnam' includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

As noted above, the Veteran asserts that he was exposed to herbicides because aircraft and watercraft that came into contact with Agent Orange returned to his ship where he had to rearm them as part of his duties as an aircraft mechanic. 
	
In light of the Veteran's assertions, service personnel records were obtained and associated with the record.  The personnel records show that the USS CORAL SEA (CVA-43) was in the official waters of Vietnam from April 30, 1961 to May 1, 1961, May 4, 1961 to May 9, 1961, Januay 12, 1962 to January 19, 1962, and January 24, 1962 to January 27, 1962.  Personnel records additionally show that the USS INTREPID (CVS-11) was in the official waters of Vietnam from June 21, 1967 to July 13, 1967, July 29, 1967 to August 27, 1967, September 14, 1967 to October 12, 1967, and October 31, 1967 to November 4, 1967.  

However, it was noted that the service records provide no indication of the Veteran's in-country service.  Moreover, the Veteran does not assert that he went ashore.  Significantly, he does not assert that his ship was located in "brown water."  His primary contention is that he came into contact with herbicides located on aircraft and watercraft that returned to his ship.

The Board additionally notes that the ships the Veteran was stationed on, the USS CORAL SEA, USS INTREPID, and USS FORRESTAL, are not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See 'Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents' (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).

The Board has considered the recent case of Gray v. McDonald, 27 Vet. App. 313 (2015), in which the Court held that, with respect to DaNang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between DaNang Harbor (designated as 'blue water') and Quy Nhon and Ganh Rai Bay's (designated as 'brown water').  The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.  

However, there is no allegation in this case that the Veteran served in "brown water" as opposed to "blue water."  His contention is that he was exposed to herbicides from retuning aircrafts and watercraft, nothing more.

Although a recent interim final rule, effective June 19, 2015, provides that individuals are presumed to have been exposed to certain herbicides if they performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent, this is not applicable to the present case.  The Veteran served with the US Navy. Additionally, no specific allegations that he was in contact with C-123 aircraft have been made. 38 C.F.R. § 3.307(a)(6)(v) (2014).

As noted above, an October 2010 PIES response from the National Personnel Records Center (NPRC) indicates that while the ships the Veteran was stationed on were in the official waters of the Republic of Vietnam, the record provides 'no conclusive proof of [the Veteran's] in-country service.'  

While the Veteran asserts that he was exposed to Agent Orange from returning watercraft and aircraft he worked on as a mechanic he has provided no credible evidence to support his contentions.  Significantly, the Veteran has provided no corroborating statements from others to support his allegations of exposure to herbicides - he is, at best, speculating.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on the presumption of exposure to herbicides.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

The Veteran's service treatment records do not reflect complaints or treatment related to a cardiovascular disorder.  A May 1975 separation examination reflected a normal clinical evaluation of his heart.  The record is also silent with respect to the Veteran being seen for exposure to toxic or vesicant agents.

Post-service evidence does not reflect treatment for ischemic heart disease until 2007, over 30 years following separation from service.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.

In short, the evidence fails to establish the onset of ischemic heart disease for many years thereafter.  There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his ischemic heart disease was caused by his exposure to toxic chemicals in service.  However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to Agent Orange in service.  The ship he was stationed on did not enter the inland waterways of Vietnam.  Moreover, while he has alleged exposure to herbicides in service, he has not provided proof in any form, other than his own unsubstantiated statements of this exposure which is simply based not on actual evidence, but his concerns that if he was on a ship that had planes on it that went over Vietnam he may have been exposed, somehow, to a herbicide.  While the Board understands the Veteran's concern, the tenuous nature of the possible exposure must be considered in this case, as well as when the disability began after service (another factor that does not support this claim).  These facts, overall, when looking at this case on the whole, provide factual evidence against this claim. 

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his ischemic heart disease.  While a June 2010 private treating physician has related the Veteran's coronary artery disease to exposure to Agent Orange, as noted above exposure to herbicides is not conceded.  Beyond this, the "medical opinion" has no rational, at all, simply stating that because he was exposed to Agent Orange it is more likely than not that coronary artery disease (not even a disability listed in the presumptive list - not ischemic heart disease) was a direct result  exposure to Agent Orange.  Its probative medical value is limited, in the extreme, for numerous distinct reasons.  Therefore the probative value of this opinion is highly limited and found to be outweighed by the facts of this case. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of ischemic heart disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has reviewed the Veteran's honorable service and his contentions in great detail:  In this regard, while the Veteran may have been exposure to some exceedingly finite residual of herbicide during service (at best - but this is even very unclear), the regulatory presumption in this case is clearly not applicable and it can never be said that it is as likely as not (50% or greater chance) that this highly limited exposure caused a problem 30 years later.  The connection is simply too fragile. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A July 2010 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board has considered the Veteran's numerous requests to do more research into the herbicides he was possibly exposed to during service.  Although the Veteran insists that he was exposed to herbicides inquires to the National Personnel Records Center have reflected no record of exposure to herbicides.  

In this regard, it is important for the Veteran to understand that what can only be describe as extensive research has been done regarding this issue, both regarding the Veteran himself and blue water Navy Veterans in general.

While the Veteran's honorable service is not at issue (nor in any dispute), the Board notes that the Veteran has failed to provide any reliable evidence with respect to herbicide exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange, a request for additional records would be tantamount to a fishing expedition (simply repeating what we have already attempt to do either with him or with others).  His own statements suggest what can only be described, at best, as decidedly limited exposure, in the extreme, at best (if at all).  The fact that this common problem among men developed many decades after service only provides more factual evidence against this claim.  Any medical opinion obtained would need to be based on gross speculation and more than likely would provide only more evidence against this claim (in light of the facts of this case).  

VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  Indeed, while the Board understands the Veteran's position, further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546.  Simply stated, his contentions are based on highly limited actual evidence that his current problem is the result of service more than 30 years ago.  Therefore, the Board concludes that the request for additional information regarding any potential herbicide exposure is not warranted.

With respect to his service connection claim a November 2010 VA examination was completed.  An etiological opinion was not obtained.  The Board finds that an additional Remand to obtain such opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.
	
Here, the only evidence of ischemic heart disease related to service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence and clearly unsupported by the factual evidence in this case. 

Although the Veteran believes that his ischemic heart disease should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional (June 2010 private opinion is of limited probative value as herbicide exposure has not been conceded), or the records as a whole, which provide highly probative evidence against this claim, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for an additional VA medical examination or opinions are not warranted with respect to this issue.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a cardiovascular disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


